DETAILED ACTION
The communication dated 12/21/2020 has been entered and fully considered.
Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 14 is objected to because of the following informalities:  The claim should begin with a capital letter and end with a period. See MPEP § 608.01(m) Form of Claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Celotto et al. U.S. Publication 2014/0165663 (henceforth referred to as Celotto) in view of Yoo et al. U.S. Publication 2015/0059413 (henceforth referred to as Yoo).
As for claim 1, Celotto teaches a laundry washing machine (paragraph [0054]; Fig. 1: part 1) comprising: a casing (paragraph [0056]; Fig. 1: part 2); a washing tub (paragraph [0056]; Fig. 1: part 3) located within casing 2 (paragraph [0056]; Fig. 1); a drum (paragraph [0056]; Fig. 1: part 4) mounted within washing tub 3 and configured to rotate relative to casing 2 (paragraph [0056]; Fig. 1); a front door (paragraph [0058]; Fig. 2: part 11), equivalent to the claimed door, attached to casing 2 and configured to be openable to provide access to drum 4 (paragraph [0058]; Figs. 1-2); a dispenser (paragraph [0120]; Fig. 9: part 60), equivalent to the claimed additive loading and supply system, comprising a container (paragraph [0130]; Fig. 9: part 86), equivalent to the claimed dispenser tray having at least one receptacle, configured to receive one or more cleaning products therein (paragraphs [0130]-[0131]; Fig. 9); one or more valves 
Celotto differs from the instant claims in failing to teach a retainer comprising one or more openings therethrough, the retainer being configured to hold an unbroken unit dose package vertically on top of the one or more openings, wherein the retainer is configured to allow water to freely pass vertically through the one or more openings, prevent an unbroken unit dose package from passing through the one or more openings, and allow only a broken unit dose package to pass through the one or more openings.
Yoo, however, teaches a similar laundry treatment apparatus (paragraph [0055]; Fig. 1a: part 100), equivalent to the claimed laundry washing machine. Yoo teaches a retainer (paragraphs [0121] and [0125]; Fig. 5a: parts 25 and 255) comprising one or more openings therethrough, retainer 25 and 255 being configured to hold an unbroken unit dose package vertically on top of the one or more openings, wherein retainer 25 and 255 is configured to allow water to freely pass vertically through the one or more openings, prevent an unbroken unit dose package from passing through the one or more openings, and allow only a broken unit dose package to pass through the one or more openings (paragraphs [0125]-[0130]; Fig. 5a).

As for claim 2, Yoo further teaches that retainer 25 and 255 comprises a perforated plate (paragraphs [0125]-[0130]; Figs. 5a-5b).
As for claim 3, Yoo further teaches that retainer 25 and 255 comprises a wire mesh (paragraphs [0125]-[0130]; Figs. 5a-5b).
As for claim 4, Yoo further teaches that retainer 25 and 255 comprises one or more rods or ribs (paragraphs [0125]-[0130]; Figs. 5a-5b).
As for claim 10, Celotto and Yoo further teach that delivery pipe 15 comprises an openable compartment located between the first portion and the second portion, and retainer 25 and 255 is located in the openable compartment (Celotto paragraphs [0072]-[0074], Figs. 1-2 and 9; Yoo paragraphs [0125]-[0130], Fig. 5a).
As for claim 14, Celotto and Yoo further teach that at least one of the receptacles is configured to receive the unbroken unit dose package, and the first portion is configured to allow the unbroken unit dose package to pass through the first portion from container 86 to retainer 25 and 255 (Celotto paragraphs [0072]-[0074], Figs. 1-2 and 9; Yoo paragraphs [0125]-[0130], Fig. 5a)
As for claim 15, Celotto further teaches that one or more valves 71-73 and 92 are fluidly connected to one or more nozzles configured to direct the water to container .

Allowable Subject Matter
Claims 5-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711